Title: To Alexander Hamilton from Oliver Wolcott, Junior, 4 May 1792
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Sir,
T DC. Off May 4. 1792

The following occurrence took place a few days since in this Office, which I take the liberty to state, that a rule may be established to govern in future or similar occasions. Solomen Marks Jr appeared at the Office with John McCulloh and in his presence wrote a transfer to said McCulloh on a Certificate for One hundred & eighty one Dolls & sixty one Cents. six ⅌ Cent Stock.
Before the transfer was recorded and before it had been presented for my approbation, Marks returned to the Office and in McCulloh’s presence revoked the transfer. Marks has also appeared sundry times since and has formally forbid the transfer to be made. Mr. McCulloh has also appeared and demanded that the transfer be not suspended.

The question submitted to your consideration is, whether after a transfer is written on a Certificate & delivered into the Office & before it has been admitted by the Comptroller of the Treasury, it can be revoked.
In the present case I have retained the Certificate & suspended allowing the transfer.
I am &c
Hon A H.
